     Case 1:15-cr-00286-DAD-BAM Document 571 Filed 10/30/20 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                        No. 1:15-cr-00286-DAD-BAM
12                        Plaintiff,
13            v.                                        ORDER DENYING DEFENDANT
                                                        HABASH’S MOTION FOR MODIFICATION
14     HAITHAM EID HABASH,                              OF SENTENCE UNDER 18 U.S.C.
                                                        § 3582(c)(1)(A)
15                        Defendant.
                                                        (Doc. No. 553)
16

17           Pending before the court is a motion for a reduction of sentence pursuant to 18 U.S.C.

18    § 3582(c)(1)(A) brought on behalf of defendant Haitham Eid Habash. (Doc. No. 553.) That

19    motion is based in part on the risks allegedly posed to defendant Habash by the ongoing

20    coronavirus (“COVID-19”) pandemic. For the reasons explained below, defendant’s motion will

21    be denied.

22                                            BACKGROUND

23           On October 8, 2015, defendant Habash was charged with conspiracy to manufacture, to

24    distribute, and to possess with intent to distribute Schedule 1 synthetic cannabinoids and aiding

25    and abetting in violation of 21 U.S.C. § 841(a), § 841(b)(1)(C), and § 846 and 18 U.S.C. § 2.

26    (Doc. No. 1.) On December 12, 2018, defendant entered a plea of guilty to the sole count of a

27    Superseding Information charging him with that same offense. (Doc. Nos. 387, 391.) On April

28    15, 2019, the court sentenced defendant Habash to 63 months in the custody of the U.S. Bureau of
                                                        1
     Case 1:15-cr-00286-DAD-BAM Document 571 Filed 10/30/20 Page 2 of 14


 1    Prisons (“BOP”), to be followed by a 36-month term of supervised release. (Doc. Nos. 440, 441.)

 2    The court also ordered defendant to pay the mandatory special assessment in the amount of

 3    $100.00. (Doc. No. 441 at 6.)

 4            Defendant is now serving his sentence at Federal Correctional Institution, Florence (“FCI

 5    Florence”) in Florence, Colorado. (Doc. No. 553 at 6.) As of the date of this order, defendant

 6    Habash has served a little over 15 months of his 63-month prison sentence. (Doc. Nos. 570 at 1;

 7    562 at 3.) According to the government, defendant’s projected release date is December 16,

 8    2023, based upon the application of good time credits. (Doc. No. 562 at 3.)

 9            On August 31, 2020, defendant filed the pending motion seeking a reduction of his

10    sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 553.) The government filed its

11    opposition to the pending motion on September 30, 2020, and on October 14, 2020, defendant

12    filed his reply thereto. (Doc. Nos. 562, 570.)

13                                          LEGAL STANDARD

14            A court generally “may not modify a term of imprisonment once it has been imposed.”

15    18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment

16    of conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may

17    not be modified by a district court except in limited circumstances.”). Those limited

18    circumstances include compassionate release in extraordinary cases. See United States v. Holden,

19    452 F. Supp. 3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018

20    (“the FSA”), motions for compassionate release could only be filed by the BOP. 18 U.S.C.
21    § 3582(c)(1)(A) (2002). Under the FSA, however, imprisoned defendants may now bring their

22    own motions for compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018).

23    In this regard, the FSA specifically provides that a court may

24                   upon motion of the defendant after the defendant has fully exhausted
                     all administrative rights to appeal a failure of the [BOP] to bring a
25

26    /////
27    /////

28    /////
                                                        2
     Case 1:15-cr-00286-DAD-BAM Document 571 Filed 10/30/20 Page 3 of 14


 1

 2                   motion on the defendant’s behalf1 or the lapse of 30 days from the
                     receipt of such a request by the warden of the defendant’s facility,
 3                   whichever is earlier, may reduce the term of imprisonment (and may
                     impose a term of probation or supervised release with or without
 4                   conditions that does not exceed the unserved portion of the original
                     term of imprisonment), after considering the factors set forth in [18
 5                   U.S.C. §] 3553(a) to the extent that they are applicable, if it finds that
                     –
 6
                     (i)     extraordinary and compelling reasons warrant such a
 7                           reduction; or

 8                   (ii)    the defendant is at least 70 years of age, has served at least 30
                             years in prison, pursuant to a sentence imposed under section
 9                           3559(c), for the offense or offenses for which the defendant
                             is currently imprisoned, and a determination has been made
10                           by the Director of the Bureau of Prisons that the defendant is
                             not a danger to the safety of any other person or the
11                           community, as provided under section 3142(g);

12                   and that such a reduction is consistent with applicable policy
                     statements issued by the Sentencing Commission[.]
13

14    18 U.S.C. § 3582(c)(1)(A)(i) and (ii).2

15    1
        If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
16    defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
      date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the regional director denies a
17    defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
      Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
18
      General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
19    resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
      § 3582(c)(1)(A).
20
      2
        Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
21    confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
22    months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
      116-136, expands the BOP’s authority to release incarcerated defendants without judicial
23    intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
      which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
24    determines appropriate,” assuming “the Attorney General finds that emergency conditions will
      materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
25    § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
26    emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
      national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
27    enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
      inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
28    where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
                                                        3
     Case 1:15-cr-00286-DAD-BAM Document 571 Filed 10/30/20 Page 4 of 14


 1            The applicable policy statement with respect to compassionate release in the U.S.

 2    Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 3    compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.133; see also

 4    United States v. Gonzalez, No. 2:18-cr-00232-TOR, 2020 WL 1536155, at *2 (E.D. Wash. Mar.

 5    31, 2020) (noting that courts “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary

 6    and compelling reasons,” even though that policy statement was issued before Congress passed

 7    the FSA and authorized defendants to file compassionate release motions). However, a large and

 8    growing number of district courts across the country have concluded that because the Sentencing

 9    Commission has not amended the Guidelines since the enactment of the FSA, courts are not

10    limited by the pre-FSA categories described in U.S.S.G. § 1B1.13 in assessing whether

11    extraordinary and compelling circumstances are presented justifying a reduction of sentence

12    under 18 U.S.C. § 3582(c). See, e.g., United States v. Parker, 2:98-cr-00749-CAS, 2020 WL

13    2572525, at *8–9 (C.D. Cal. May 21, 2020) (collecting cases); United States v. Rodriguez, 424 F.

14    /////

15    /////

16    /////

17    /////

18    /////

19    /////

20
      Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21    acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22    released to home confinement after serving less than half his sentence from a facility that reported
      no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23    Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
      com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24    prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
      prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25    COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26    manafort-released-from-prison-amid-covid-19-fears.
      3
27      The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
      U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28    or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                       4
     Case 1:15-cr-00286-DAD-BAM Document 571 Filed 10/30/20 Page 5 of 14


 1    Supp. 3d 674, 681 (N.D. Cal. 2019).4

 2           In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

 3    defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

 4    United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

 5    has not specifically addressed the question of which party bears the burden in the context of a

 6    motion for compassionate release brought pursuant to § 3582(c) as amended by the FSA, district

 7    courts to have done so agree that the burden remains with the defendant. See, e.g., United States

 8    v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020); United

 9    States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, *3 (W.D. Wash. May 7, 2020).

10                                                  ANALYSIS

11           As district courts have summarized, in analyzing whether a defendant is entitled to

12    compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

13    defendant has satisfied three requirements:

14                   First, as a threshold matter, the statute requires defendants to exhaust
                     administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
15                   district court may grant compassionate release only if “extraordinary
                     and compelling reasons warrant such a reduction” and “that such
16                   reduction is consistent with applicable policy statements issued by
                     the Sentencing Commission. Id. Third, the district court must also
17                   consider “the factors set forth in Section 3553(a) to the extent that
                     they are applicable.” Id.
18

19    Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-cr-00124-LHK-

20    4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 2020 WL 2572525, at *4; United
21
      4
22      In the pending motion, defendant Habash contends that this court should not limit its review of
      whether he has presented extraordinary and compelling circumstances justifying a reduction of
23    his sentence under 18 U.S.C. § 3582(c) to the pre-FSA categories described in U.S.S.G. § 1B1.13.
      (See Doc. No. 553 at 13–15) (citing to the Parker, Rodriguez, and other cases from within and
24    outside the Ninth Circuit); see also Doc. No. 570 at 3–4.) Defendant contends that this court has
      “broad discretion” to determine whether extraordinary and compelling reasons exist justifying the
25    granting of the requested relief. (Doc. No. 570 at 3.) Defendant’s argument is of no important
26    because regardless of whether the court analyzes his motion under the criteria set out in U.S.S.G.§
      1B1.13 or under its “broad discretion,” as discussed below, the court finds that the circumstances
27    that defendant relies on—mainly his underlying health conditions (see generally Doc. No. 553)—
      are not extraordinary and compelling and therefore do not warrant his compassionate release at
28    this time.
                                                        5
     Case 1:15-cr-00286-DAD-BAM Document 571 Filed 10/30/20 Page 6 of 14


 1    States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9, 2020)

 2    (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be “consistent

 3    with” the sentencing factors set forth in §3553(a)).

 4    A.      Administrative Exhaustion

 5            Defendant Habash asserts, and the government does not dispute, that he has exhausted his

 6    administrative remedies prior to filing his pending § 3582 motion. (See Doc. Nos. 553 at 15; 562

 7    at 4.) Because a failure to exhaust administrative remedies is normally viewed as an affirmative

 8    defense, the court will accept the government’s concession as to this point. Below the court will

 9    turn to the merits of defendant’s motion.

10    B.      Extraordinary and Compelling Reasons

11            According to the Sentencing Commission’s policy statement, “extraordinary and

12    compelling reasons” warranting compassionate release may exist based on a defendant’s medical

13    conditions, age and other related factors, family circumstances, or “other reasons.” U.S.S.G.

14    § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other reasons” was included in the

15    policy statement at a time when only the BOP could bring a compassionate release motion, courts

16    agreed that it may be relied upon by defendants bringing their own motions for reductions in their

17    sentence under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-00236-JAM, 2020 WL

18    2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

19            The medical condition of a defendant may warrant the granting of compassionate release

20    by the court where the defendant “is suffering from a terminal illness (i.e., a serious and advanced
21    illness with an end of life trajectory),” though “[a] specific prognosis of life expectancy (i.e., a

22    probability of death within a specific time period) is not required.” U.S.S.G. § 1B1.13, cmt.

23    n.1(A)(i). Non-exhaustive examples of terminal illnesses that may warrant a compassionate

24    release “include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage

25    organ disease, and advanced dementia.” Id. In addition to terminal illnesses, a defendant’s

26    debilitating physical or mental condition may warrant compassionate release, including when:
27    /////

28    /////
                                                          6
     Case 1:15-cr-00286-DAD-BAM Document 571 Filed 10/30/20 Page 7 of 14


 1                   The defendant is

 2                   (I) suffering from a serious physical or medical condition,

 3                   (II) suffering from a serious functional or cognitive impairment, or

 4                   (III) experiencing deteriorating physical or mental health because of
                     the aging process,
 5
                     that substantially diminishes the ability of the defendant to provide
 6                   self-care within the environment of a correctional facility and from
                     which he or she is not expected to recover.
 7

 8    Id. at cmt. n.1(A)(ii). Where a defendant has moderate medical issues that otherwise might not be

 9    sufficient to warrant compassionate release under ordinary circumstances, many courts have

10    concluded that the risks posed by COVID-19 may tip the scale in favor of release when the

11    particular circumstances of a case are considered in their totality. See, e.g., Parker, 2020 WL

12    2572525, at *9–10 (“Since the onset of the COVID-19 pandemic, courts have determined that

13    inmates suffering from conditions such as hypertension and diabetes are now at an even greater

14    risk of deteriorating health, presenting ‘extraordinary and compelling’ circumstances that may

15    justify compassionate release.”) (collecting cases); United States v. Rodriguez, No. 2:03-cr-

16    00271-AB, 2020 WL 1627331, at *10–11 (E.D. Pa. Apr. 1, 2020) (“Without the COVID-19

17    pandemic—an undeniably extraordinary event—Mr. Rodriguez’s health problems, proximity to

18    his release date, and rehabilitation would not present extraordinary and compelling reasons to

19    reduce his sentence. But taken together, they warrant reducing his sentence.”).

20           Compassionate release may also be warranted based on a defendant’s age and other

21    related factors. Thus, “extraordinary and compelling reasons” exist where a “defendant (i) is at

22    least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health because

23    of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term of

24    imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1(B).5

25           Defendant Habash argues that extraordinary and compelling reasons warranting a

26    reduction of his custodial sentence exist “because of serious preexisting medical conditions”

27
      5
        Here, however, because defendant Habash is only 57 years old (Doc. No. 553-3 at 4), his age
28    and age-related factors do not play a role in consideration of his pending motion.
                                                         7
     Case 1:15-cr-00286-DAD-BAM Document 571 Filed 10/30/20 Page 8 of 14


 1    which he argues increase his risk of suffering serious illness if he contracts COVID-19. (Doc.

 2    No. 553 at 6.) Defendant concedes that the presentence report prepared in his case noted that he

 3    was in “good overall health,” but he explains that before he surrendered himself to BOP custody,

 4    he underwent an emergency triple coronary artery bypass graft surgery on May 13, 2019. (Id. at

 5    11.) He argues that after he began serving his sentence at FCI Florence, “an attending medical

 6    provider noted that Habash was prescribed two medicines after his May 2019 heart surgery that

 7    indicate a hypertension diagnosis, but likely were diagnosed for his heart condition.” (Id. at 12.)

 8    Defendant also was kept under observation at a Colorado hospital for three days in October 2019

 9    “due to a hypertensive episode.” (Id.) After this latest stay in the hospital, defendant was

10    diagnosed to be suffering with “hypertensive crisis, coronary artery disease, and restrictive lung

11    disease due to a history of smoking.” (Id.) Pointing to his BOP medical records, defendant notes

12    that he “has a history of chronic ischemic heart disease, high blood pressure, hyperlipidemia, and

13    obesity,” and that he has a body mass index (“BMI”) of 30.1. (Id. at 11–12.)

14           Defendant contends that his health conditions, especially his obesity, high blood pressure,

15    coronary artery disease, and history of smoking place him at an increased risk of suffering severe

16    illness from COVID-19 were he to contract the virus based on CDC guidance identifying those

17    medical conditions as risk factors. (Id. at 12.) At bottom, defendant Habash argues that the

18    “combined effect[s] of his well[-]documented health risks, and the likelihood that F[CI] Florence

19    remains unprepared to prevent an outbreak” of COVID-19 establishes that extraordinary and

20    compelling circumstances exist warranting his release. (Id. at 16.) Defendant, however, has
21    provided no analysis, argument, or evidence in support of his speculative contention that FCI

22    Florence is unable to prevent an outbreak of COVID-19 at that prison and the implicit suggestion

23    that were an outbreak of the virus to occur there he could not be adequately cared for. Defendant

24    Habash instead relies on news reports about a different BOP facility (the Federal Correctional

25    Institution, Miami) and argues that FCI Florence “utilizes the same screening procedures used at

26    FCI Miami” and that “a dangerous outbreak is eminent.” (Id. at 17.)
27           In its opposition, the government concedes that defendant suffers from the various health

28    conditions described above, and acknowledges that the U.S. Centers for Disease Control and
                                                        8
     Case 1:15-cr-00286-DAD-BAM Document 571 Filed 10/30/20 Page 9 of 14


 1    Prevention (“CDC”) has advised that individuals with chronic ischemic heart disease are at an

 2    increased risk of severe illness from COVID-19 if they contract the virus and that individuals

 3    with general hypertension may be at an increased risk of severe illness from COVID-19. (Doc.

 4    No. 562 at 3, 8–9.) However, the government contends that hyperlipidemia “is not recognized as

 5    a risk factor by the CDC.” (Id. at 8.) Moreover, the government argues that defendant has failed

 6    to carry his burden to establish his eligibility for compassionate release because (1) the general

 7    threat of COVID-19 is not enough to establish extraordinary and compelling reasons warranting a

 8    sentence reduction, (2) defendant Habash is not obese, because he has a BMI of 29.2; and (3) he

 9    has not shown that FCI Florence is unable to monitor and adequately treat his medical conditions.

10    (Id. at 8–9.)

11            In his reply, defendant contends that the government has “fail[ed] to acknowledge” his

12    May 2019 surgery and his three-day stay in October 2019 at a hospital in Colorado following his

13    surrender into custody. (Doc. No. 570 at 2.) Moreover, he maintains that his BMI is 30.1 and

14    that he therefore faces an increased risk of suffering a severe illness if he contracts COVID-19.

15    (Id.)

16            As an initial matter, the court finds that defendant has a BMI of 29.2 because the medical

17    records relied on by the government in making that assertion are more recent than the records

18    relied on by defendant. (Compare Doc. No. 569 at 17 (medical records from August 2020), with

19    Doc. No. 559 at 37 (medical records from February 2020)). According to the CDC, a person with

20    a BMI of 29.2 might be at an increased risk of severe illness I they contract COVID-19. See
21    People at Increased Risk: People With Certain Medical Conditions, Centers for Disease Control

22    and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

23    medical-conditions.html (last updated October 16, 2020). More importantly, it is undisputed that

24    according to the CDC, “[a]dults of any age” who have certain medical conditions including

25    “[h]eart conditions, such as heart failure [and] coronary artery disease” and smokers are “at

26    increased risk of severe illness from the virus that causes COVID-19,” and adults with
27    hypertension “might be at an increased risk for severe illness from the virus that causes COVID-

28    19.” See id. Defendant has therefore shown that because he suffers from these medical
                                                         9
     Case 1:15-cr-00286-DAD-BAM Document 571 Filed 10/30/20 Page 10 of 14


 1    conditions, he is at an increased risk for suffering severe illness if he were to be infected with

 2    COVID-19.

 3           Nevertheless, the court concludes that defendant Habash has not met his burden of

 4    establishing extraordinary and compelling reasons warranting his release because he has not

 5    shown, or even argued for that matter, that FCI Florence is unable to monitor and adequately treat

 6    his medical conditions. See United States v. Ayon-Nunez, No. 1:16-cr-00130-DAD, 2020 WL

 7    704785, at *3 (E.D. Cal. Feb. 12, 2020) (“Chronic conditions that can be managed in prison are

 8    not a sufficient basis for compassionate release.”) (internal quotation marks and citation omitted).

 9    In fact, the extensive medical records filed by defendant in support of his motion suggest that FCI

10    Florence is providing him adequate medical care because his conditions are being monitored and

11    he is being cared for by BOP medical staff. (See Doc. Nos. 558, 559.) Moreover, defendant

12    Habash has not shown, or even argued, that he is being prohibited from taking appropriate

13    precautions to avoid contracting COVID-19 or that his ability to provide for his self-care at FCI

14    Florence is in any way substantially diminished. See United States v. Gorai, No. 2:18-cr-00220-

15    JCM, 2020 WL 1975372, at *3 (D. Nev. April 24, 2020) (“[T]he presence of COVID 19 . . .

16    necessitates a more expansive interpretation of what self-care means” and thus the inability of

17    individuals at high risk of becoming severely ill from COVID-19 to practice appropriate hygiene,

18    wear a mask and maintain social distancing is an inability to provide self–care) (citation omitted).

19    Rather, in his pending motion, defendant generally argues that the risk of contracting the virus is

20    higher for incarcerated individuals, he highlights that 7 inmates have tested positive for COVID-
21    19 at FCI Florence, and concludes that FCI Florence “has not taken adequate efforts to protect

22    inmates, including [him] . . ..” (Doc. No. 553 at 8, 17–18.) Defendant Habash, however, does not

23    provide any specific allegations regarding a lack of access to protective gear or cleaning and

24    sanitizing supplies, or lack of ability to social distance at FCI Florence specifically. In other

25    words, defendant Habash has not come forward with any evidence regarding the conditions that

26    he is currently encountering at FCI Florence, or the ways in which he is unable to provide self-
27    care at FCI Florence as a result of those conditions. Moreover, the court notes that as of October

28    27, 2020, the BOP was reporting only three cases among prisoners, two cases among staff, and
                                                         10
     Case 1:15-cr-00286-DAD-BAM Document 571 Filed 10/30/20 Page 11 of 14


 1    zero deaths at FCI Florence. See https://www.bop.gov/coronavirus/ (last reviewed Oct. 27,

 2    2020).6 Thus, it appears that the infection rate at defendant’s prison is currently low. Further, as

 3    noted above, it appears that the prison medical staff at FCI Florence have been able to adequately

 4    monitor defendant’s various serious medical conditions and more than adequately care for him.

 5    Thus, the court is not persuaded that extraordinary and compelling reasons exist warranting

 6    defendant’s compassionate release based on his medical conditions and the conditions of his

 7    incarceration at FCI Florence.

 8           Accordingly, the court concludes that defendant Habash has not met his burden of

 9    demonstrating extraordinary and compelling reasons for compassionate release under

10    § 3582(c)(1)(A). Therefore, his motion will be denied.

11    C.     Consistency With the § 3553(a) Factors

12           Finally, even if defendant Habash’s motion was supported by a showing of extraordinary

13    and compelling reasons for his compassionate release, the undersigned is not persuaded that the

14    requested reduction in his sentence would be consistent with consideration of the sentencing

15    factors set forth at 18 U.S.C. § 3553(a).7 See Parker, 2020 WL 2572525, at *11.

16           Defendant Habash contends that the crime he pled guilty to was not a crime of violence

17    and that while incarcerated, he “has completed numerous educational and self-improvement

18
      6
19      The undersigned does not necessarily accept these reported numbers at face value given the
      manner in which the CDC guidelines apparently allow for individuals to be counted as recovered
20    from the virus without confirming test results. However, there is also no evidence before the
      court contradicting those reported numbers.
21
      7
22      Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
      shall consider: the nature and circumstances of the offense and the history and characteristics of
23    the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
      respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
24    the public from further crimes of the defendant and provide the defendant with needed
      educational or vocational training, medical care, or other correctional treatment in the most
25    effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
26    established for the applicable category of offense committed by the applicable category of
      defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
27    Commission; the need to avoid unwarranted sentence disparities among defendants with similar
      records who have been found guilty of similar conduct; and the need to provide restitution to any
28    victims of the offense.
                                                         11
     Case 1:15-cr-00286-DAD-BAM Document 571 Filed 10/30/20 Page 12 of 14


 1    classes, and was scheduled to begin” the BOP’s drug abuse program (RDAP) “before the

 2    pandemic hit.” (Doc. No. 553 at 19.) The government counters by arguing that defendant is a

 3    continuing danger, and emphasizing that: (1) he was involved in “manufacturing and distributing

 4    a large quantity of synthetic cannabinoids containing dangerous controlled substances,” (2) he

 5    was found in the possession of a firearm at the time of his arrest, despite being a convicted felon,

 6    and (3) “[h]is criminal history consists not only of his felony conviction for robbery but arrests

 7    for possessing a controlled substance, receipt of stolen property, robbery, attempted murder, and

 8    assault with a deadly weapon.” (Doc. No. 562 at 9–11.)

 9           As noted above, on April 15, 2019, the court sentenced defendant Habash to 63 months in

10    the custody of the BOP following his entry of a guilty plea to conspiracy to manufacture, to

11    distribute, and to possess with intent to distribute Schedule 1 synthetic cannabinoids and aiding

12    and abetting. (Doc. Nos. 387, 440, 441.) Defendant’s criminal offense was a serious one: the

13    drugs that defendant helped manufacture and distribute contained controlled substances that were

14    particularly dangerous, the ingestion of which could result in the user’s death or serious illness in

15    some cases. (Doc. No. 562 at 2.) With his acceptance of responsibility acknowledged, the

16    presentence report in his case determined that defendant’s total offense level was 31, that his

17    criminal history category was I, and his advisory sentencing guideline range therefore called for a

18    term of imprisonment of between 108 and 135 months. (Doc. No. 432 at 4, 8.) The presentence

19    report recommended a sentence at the middle of the advisory guideline range, a 121–month term

20    of imprisonment (Id. at 4.) After considering the § 3553(a) factors, the undersigned varied
21    significantly downward from the advisory sentencing guideline range, and sentenced defendant to

22    a 63-month term of imprisonment to be followed by a 36-month term of supervised release.

23    (Doc. Nos. 440, 441.) In short, defendant Habash received a relatively lenient sentence given the

24    seriousness of his criminal offense.

25           “The length of the sentence remaining is an additional factor to consider in any

26    compassionate release analysis,’ with a longer remaining sentence weighing against granting any
27    such motion.” United States v. Shayota, No. 1:15-cr-00264-LHK-1, 2020 WL 2733993 at *6

28    (N.D. Cal. May 26, 2020) (quoting United States v. Connell, No. 18-cr-00281-RS, 2020 WL
                                                        12
     Case 1:15-cr-00286-DAD-BAM Document 571 Filed 10/30/20 Page 13 of 14


 1    2315858, at *6 (N.D. Cal. May 8, 2020)); see also United States v. Lonich, No. 1:14-cr-00139-SI-

 2    1, 2020 WL 26148743, at *3 (N.D. Cal. May 21, 2020) (denying motions for compassionate

 3    release, noting, “the Court finds it significant that defendants have served far less than half of

 4    their sentences”). Here, as of the date of this order, defendant Habash has served only

 5    approximately 15 months of his 63-month term of imprisonment, or 23.8% of the sentence

 6    imposed. (Doc. No. 570 at 1.) Indeed, the 63-month sentence imposed in this case was already

 7    well below the low end of the advisory sentencing guideline range. Granting defendant Habash’s

 8    compassionate release motion would reduce his sentence to a 15-month term, which would be a

 9    dramatic and unjustified downward variance from the advisory sentencing guidelines range of

10    this defendant.

11           Accordingly, the court concludes that the granting of the pending motion for

12    compassionate release would not promote respect for the law, provide just punishment, or afford

13    adequate deterrence.8 See United States v. Purry, No. 2:14-cr-00332-JAD-VCF, 2020 WL

14    2773477, at *2 (D. Nev. May 28, 2020); Shayota, 2020 WL 2733993 at *5; 18 U.S.C. § 3553(a).

15
      8
16       In the pending motion, defendant Habash also appears to request that the court to release him
      on home confinement. (See, e.g., Doc. No. 553 at 6.) However, the CARES Act “‘authorizes the
17    BOP—not courts—to expand the use of home confinement’ under 18 U.S.C. § 3624(c)(2).”
      United States v. Fantz, No. 5:14-cr-32-BR, 2020 WL 3492028, at *1 (E.D.N.C. June 26, 2020)
18
      (quoting United States v. Nash, No. 19-cr-40022-01-DDC, 2020 WL 1974305, at *2 (D. Kan.
19    Apr. 24, 2020) (collecting cases)); see also United States v. Rice, No. 12-cr-818-PJH, 2020 WL
      3402274, at *4 (N.D. Cal. June 19, 2020) (denying a defendant’s request for release to home
20    confinement made in conjunction with his motion for compassionate release because “the court
      has no authority to designate the place of confinement” because the “Bureau of Prisons has the
21    statutory authority to choose the locations where prisoners serve their sentence.”); United States
22    v. Gray, No. 4:12-cr-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (holding that
      the CARES Act “does not authorize the court to order defendant’s placement in home
23    confinement”). The district court may only impose home detention as a condition of supervised
      release, rather than as part of a sentence of imprisonment. See Connell, 2020 WL 2315858, at *5
24    n.6, *7. Accordingly, to do as defendant requests, the court would be required to reduce his
      sentence to one of time served (i.e. approximately 15 months) and modify the conditions of
25    supervised release to require home confinement for approximately 48 months. The court is
26    unwilling to do so for the reasons set forth above. If the BOP determines that the defendant
      should be released to home confinement to serve his sentence under the Attorney General’s
27    expanded authority in that regard (see fn. 2 above) the court trusts it will do so. The issue that
      this court resolves is merely whether in its view, under the applicable legal standards, defendant’s
28    sentence should be reduced.
                                                         13
     Case 1:15-cr-00286-DAD-BAM Document 571 Filed 10/30/20 Page 14 of 14


 1                                             CONCLUSION

 2           Because defendant Habash has failed to demonstrate that extraordinary and compelling

 3    reasons exist justifying a reduction of his sentence under 18 U.S.C. § 3582(c)(1)(A) or that such a

 4    reduction at this time would be consistent with the sentencing factors set forth in 18 U.S.C.

 5    § 3553(a), his motion for compassionate release (Doc. No. 553) is denied.

 6    IT IS SO ORDERED.
 7
         Dated:     October 29, 2020
 8                                                      UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       14
